Citation Nr: 0635309	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemoglobinuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
April 1973, and from February 1974 to February 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to an increased (compensable) rating for 
hemoglobinuria.


FINDINGS OF FACT

The evidentiary record shows that the veteran's service 
connected hemoglobinuria is not clinically symptomatic and is 
not productive of renal dysfunction to include elevated blood 
pressure; his reported symptoms of urinary frequency and 
obstruction have not been medically attributed to the 
service-connected hemoglobinuria.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of zero percent for the veteran's service-connected 
hemoglobinuria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.27, 4.31, 4.115a, 
4.115b, Diagnostic Codes 7599-7502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, a VCAA notice letter was 
sent to the veteran in April 2002 before the December 2002 
rating decision on his claim was issued.  Therefore, the 
timing requirement of the notice has been met in this case. 

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in letters dated in April 2002, 
October 2004, and April 2006, the RO informed the veteran 
that if he felt his service-connected disability had 
increased in severity beyond the rating assigned, he should 
submit current medical evidence to support his claim.

Regarding the second element, in the 2002, 2004 and 2006 VCAA 
letters, the RO informed the veteran that it would obtain any 
VA medical records or any private medical records if the 
veteran completed a consent form for such records.

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.

The VCAA notice letters that were provided to the veteran 
also contained the "fourth element," inasmuch as the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision, statement 
of the case, and supplemental statements of the case of the 
reasons for the denial of his claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
As noted above, the veteran was apprised of the type of 
information and evidence necessary to substantiate his claim 
for an increased rating, so the 4th element has been met and 
this matter was discussed in the September 2004 and July 2006 
SSOCs.  

Regarding the 5th element, i.e., the effective date of 
disability, this matter was discussed in the April 2006 duty 
to assist letter and in the July 2006 SSOC.  For the 
aforementioned reasons, VA has adequately addressed the 
effective date issue.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and examinations pertinent to 
the claim on appeal are in the claims file and have been 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 38 
C.F.R. § 3.103(b), the VA has provided the veteran and his 
representative with a SOC and SSOCs, informing them of the 
laws and regulations relevant to the veteran's claim and, in 
particular, what was needed to achieve a higher rating for 
his service-connected condition.  See Dingess, 19 Vet. App. 
at 473.  For these reasons, the Board concludes that the VA 
has fulfilled the duty to assist the appellant in this case.

Factual Background

Service connection for march hemoglobinuria was initially 
granted in an October 1973 rating action based on service 
medical records showing that the veteran was treated and 
hospitalized for this condition in service.  A 0 percent 
evaluation was assigned from May 1973.  

The veteran filed a claim for an increased rating for 
hemoglobinuria in March 2002.

The veteran underwent a VA genito-urinary examination in 
November 2002.  There was no indication of lethargy, 
weakness, anorexia, weight gain or weight loss.  It was 
reported that there was sometimes a delay in starting a 
urinary stream and sometimes urgency.  It was noted that a 
lot of activity caused hematuria.  A blood pressure reading 
of 148/88 was made.  There was no evidence of incontinence, 
urinary tract infection, or acute nephritis.  A history of 2 
episodes of hematuria was noted.

In a statement provided by the veteran in December 2003, he 
reported that his symptoms included a definite lack of energy 
and frequent urination.  The veteran also stated that urinary 
frequency was interfering with his employment.  

The veteran also provided a copy of a medical examination 
report for commercial driver fitness determination, dated in 
October 2002.  A history of hemoglobinuria was noted.  A 
urine specimen was negative for protein, blood and sugar.  It 
was determined that the veteran met the medical standards and 
he was given a 2-year certificate. 

A VA genito-urinary examination was conducted in May 2006 and 
the claims file and medical records were reviewed.  A history 
of hemoglobinuria dating back to 1973 was noted.  The veteran 
reported that his last flare up was 4 years previously, 
following strenuous activity and hiking and indicated that he 
experienced bilateral flank pain with those episodes.  There 
was no history of passing stones.  The veteran described some 
mild symptoms of urinary flow obstruction, but it was noted 
that this was not a present problem.  The veteran complained 
that he generally felt fatigued, but had no other 
constitutional symptoms.  There was no history of lower 
extremity edema, systemic disease or vasculitis, clinically.  

Physical examination revealed no weight loss, arthralgia or 
arthritis.  There was no indication of skin rash, chest pain, 
coughing, flank pain or kidney stones.  The veteran was 
normotensive with a heart rate of 91/min.  There was no lower 
extremity edema.  Lab testing revealed normal kidney 
function.  Electrolytes were in the normal range.  There was 
no proteinuria.  Urinalysis revealed no proteinuria, no 
hemoglobinuria, no white blood cells and no findings of 
infection.  There was no hemoglobinuria found on examination.  
Kidney function and blood pressure were normal.  There was no 
evidence of nephritis.  The examiner stated that although the 
veteran reported a remote history of some outflow 
obstruction, those symptoms were not present on examination.  
The veteran also reported the presence of dark urine 
especially after strenuous activity.  The examiner opined 
that this could be due to postural hypotension or 
myoglobinuria, but needed to be confirmed during an active 
episode.  The examiner stated that there was no renal 
dysfunction and no cast in the urine on examination.  

The VA examiner concluded that it was unlikely that urinary 
frequency, if present, could be due to the reported 
hemoglobinuria, and noted that this should probably be 
investigated by a urologist if outflow obstructive symptoms 
recurred. 


Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran's service-connected hemoglobinuria is rated as 
noncompensable under the provisions of Diagnostic Code 7599-
7502.  38 C.F.R. § 4.115b; see also 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  The provisions 
of 38 C.F.R. § 4.31 indicate that in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31.

Diagnostic Code 7502 provides that chronic nephritis will be 
rated as renal dysfunction.  38 C.F.R. § 4.115b.  Under the 
criteria for renal dysfunction, a zero percent evaluation is 
warranted for albumin and casts with a history of acute 
nephritis, or hyptertension, non-compensable under Diagnostic 
Code 7101.  A 30 percent disability evaluation is assigned 
when there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent disability evaluation is 
contemplated when there is constant albuminuria with some 
edema, definite decrease in kidney function, or hypertension 
at least 40 percent disabling under Diagnostic Code 7101.  A 
100 percent evaluation is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg %; or, creatinine more 
than 8 mg %; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.

Under the rating criteria, the minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. Part 
4, Diagnostic Code 7101 (2006).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  38 C.F.R. § 4.115a.  Where diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Id.

Review of the evidentiary record shows that the veteran's 
service connected hemoglobinuria is not currently clinically 
symptomatic.  In fact, according to the 2006 VA examination 
report, there has been no episode of hemoglobinuria for the 
past 4 years.  Both the 2002 and 2006 examination reports 
reveal no evidence of constant albumin or recurring with 
hyaline and granular casts or red blood cells.  Neither 
examination revealed transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  In fact, both VA examination reports showed that 
the veteran's blood pressure was in the normal range and that 
no renal dysfunction was shown.  

Under the renal dysfunction rating criteria, a 30 percent 
evaluation is warranted for constant or recurring albumin 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  DC 7502.  As there is 
no evidence that the veteran's hemoglobinuria has been shown 
to have such manifestations and there is no evidence of 
slight edema or hypertension at least 10 percent disabling 
anywhere in the record, the Board finds that the evidentiary 
record does not support the claim of entitlement to a 
compensable evaluation for the veteran's hemoglobinuria.

The veteran has subjectively complained of symptoms including 
urinary obstruction and frequency.  However, the Board notes 
that according to the 2006 VA examination report, the veteran 
indicated that he was not having outflow obstruction problems 
and therefore there is no basis to apply the provisions of 
38 C.F.R. § 4.115a pertaining to obstructed voiding.  With 
respect to urinary frequency, the Board has considered 
whether the provisions of 38 C.F.R. § 4.115a pertaining to 
the rating criteria used to evaluate urinary frequency are 
applicable to this claim, and if so, whether this criteria 
may provide the basis for a compensable evaluation.  However, 
the only medical opinion on the subject indicates that it is 
unlikely that urinary frequency, if even present, could be 
due to the reported hemoglobinuria.  Accordingly, the 
currently complained of urinary frequency has not been 
etiologically linked as a manifestation of service connected 
hemoglobinuria, and therefore, there is no basis for to apply 
the provisions of 38 C.F.R. § 4.115a pertaining to urinary 
frequency.  Similarly, there is no clinical evidence of 
record indicative of voiding dysfunction or urinary tract 
infection associated with the service-connected 
hemoglobinuria and therefore there is no basis for 
application of the rating criteria under 38 C.F.R. § 4.115a 
which pertains to these manifestations.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable evaluation for 
hemoglobinuria.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2006), provides that, in exceptional cases, where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service- connected 
disability or disabilities may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).

The Board finds that the veteran's service-connected 
condition does not constitute an "exceptional case" as to 
allow for the assignment of an extraschedular rating.  The 
record does not show either that the veteran's service-
connected hemoglobinuria subjects him to frequent periods of 
hospitalization or that it  interferes with his employment to 
an extent greater than that which is contemplated by the 
assigned rating, as deemed appropriate by the Board.  And, as 
is apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance.  The Board notes that the veteran specific contends 
that urinary frequency was interfering with his employment; 
however, as discussed herein, that particular symptom has not 
been linked by competent evidence or medical opinion to the 
service-connected hemoglobinuria.  Accordingly, there is no 
basis for the assignment of an extra-schdedular evaluation 
for hemoglobinuria.




ORDER

Entitlement to an increased (compensable) rating for 
hemoglobinuria is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


